DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the system is further comprised of “optionally a support structure.” The term “optionally” leaves the claims to be interpreted that a support structure is not needed with the assembly. This leaves the claims vague and indefinite. 
Claims 12-16 are written as method claims dependent from apparatus claims. Claims drawn to a method of producing or the method of fastening should be written as their own claim sets with respective independent claims. This leave the claims vague and indefinite. 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zboril (WO 2013/091590).
Zboril discloses a fastening system for fastening a rail 30 for the rolling stock of a train comprised of a base plate 3, an elastic material 2 and a rigid casing 1. The base plate 3 is embedded in the elastic material 2 and the elastic material 2 is partially positioned between the base plate 3 and the rigid casing 1. As shown in figures 1 and 2, each component described above is further comprised of a rigid bottom surface and the elastic material 2 and base plate 3 are encased in the rigid casing by the upstanding walls to the left and right of the elastic material and the base plate. The components are further anchored together by way of bolts 51 threaded through holes extending through the baseplate and into a lower sleeper (not shown) positioned beneath the rail and rigid casing 1. The elastic material encases the end of the base plate as shown in figure 1 and extends up the sides of the plate and over a portion of the top of the plate. A washer 5 is positioned between the top portion of the elastic material and the rigid casing so as to hold the elastic material and base plate to the rigid casing. The elastic material spans the width of the fastening system with a first zone at the right and left ends of the assembly and a second zone at the center of the assembly beneath the rail. 
Zboril discloses the fastening system as described above. However, Zboril does not specifically show the second central zone to be softer, or have a lower e-modulus, compared the first outer zones. It is well known that elastic assemblies can have various softness and flexible features in the same plate. It would have been an obvious design choice to one of ordinary skill in the art to have made the second central zone softer than the first outer zones with the expected result of providing more shock absorbing qualities to the portion of the elastic plate beneath the rail.
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Zboril does not specifically show the elastic member to have two zones with one zone being softer, or having a lower e-modulus, than the other zone. As stated above, it is interpreted that the elastic member of Zboril spans the width of the assembly and can be seen as two zones with the obvious design choice to have one zone with a lower e-modulus from the other.   
Conclusion
Applicant's amendment, specifically to claim 1, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 8, 2022